DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 02/11/2020. Please note Claims 1-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the mesh” (5th paragraph), which lacks antecedent basis. The claim fails to define any mesh in previous steps. Claim 1 recites “the slice plane” (9th paragraph and 10th paragraph). It’s not clear whether the “slice plane” are referring to “a plane” defined in the 6th paragraph. Claim 1 recites “the volumetric rendered data” (10th paragraph) which lacks antecedent basis.
Claims 2-10 are dependent from claim 1, and are therefore rejected.
Claim 11 recites “the mesh” (5th paragraph), which lacks antecedent basis. The claim fails to define any mesh in previous steps. Examiner notices that claim 11 includes the conditional language “when the sphere is in contact with a rendered volume…” and a few steps when the condition is met. These steps may be considered as merely optional features because the claim does not disclose any specific step when the condition is not met, and the claim scope therefore covers a method doing anything when the condition is not met. To avoid further issues, Applicant is suggested to amend the claim language to, for example, “in response to a determination that the sphere is in contact with a rendered volume…” Alternatively, Applicant may amend the claim to specify a few additional steps when the sphere is NOT in contact with the rendered volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK (US 20200203006 A1) – “MEDICAL IMAGE PROCESSING APPARATUS AND MEDICAL IMAGE PROCESSING METHOD WHICH ARE FOR MEDICAL NAVIGATION DEVICE”. This reference discloses a method for displaying a sliced volume rendering data, corresponding to the region of interest defined by a viewer. See Figs. 12-15.

KHO (US 20140015834 A1) – “GRAPHICS PROCESSING UNIT, IMAGE PROCESSING APPARATUS INCLUDING GRAPHICS PROCESSING UNIT, AND IMAGE PROCESSING METHOD USING GRAPHICS PROCESSING UNIT”. This reference discloses the volume ray casting for direct volume rendering.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613